Citation Nr: 1823029	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  99-22 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for paroxysmal supraventricular tachycardia evaluated as 10 percent disabling since April 17, 2010.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from January 1981 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The case was certified to the Board by the RO in Atlanta, Georgia.
 
In April 2006, the Board, in pertinent part, denied entitlement to an increased rating for paroxysmal supraventricular tachycardia.  The Veteran appealed.  In March 2007, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for remand.  
 
The Board remanded the appeal for additional development in July 2007, in part, because the Veterans Law Judge who conducted the September 2000 hearing had retired.  Thereafter, the Veteran testified before another Veterans Law Judge in November 2007.  Transcripts of both hearings are associated with the claims file.
 
In March 2008, April 2010, February 2012, and April 2013 the Board remanded the claim for further development.  In February 2014, the claim was again denied.  The Veteran again appealed.  In September 2014, the Court granted a new joint motion for remand.

In September 2015, the Board remanded the case for further development.  Following the requested development, the Agency of Original Jurisdiction confirmed and continued the 10 percent rating for paroxysmal supraventricular tachycardia , effective April 17, 2010.  Thereafter, the case was returned to the Board for further appellate action.



FINDINGS OF FACT

1.  Since April 17, 2010, the Veteran's paroxysmal supraventricular tachycardia has been manifested by no more than four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by electrocardiogram or Holter monitor.  

2.  The manifestations of the Veteran's paroxysmal supraventricular tachycardia  are contemplated by the criteria set forth in the VA Schedule for Rating Disabilities.

3.  The preponderance of the evidence is against a finding that the Veteran's paroxysmal supraventricular tachycardia has caused a marked interference with employment or frequent periods of hospitalization.


CONCLUSIONS OF LAW

1.  Since April 17, 2010, the schedular criteria for a rating in excess of 10 percent for paroxysmal supraventricular tachycardia have not been met.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.104, Diagnostic Code 7010 (2017).

2.  The criteria for referral of this case to the Director of the VA Compensation and Pension Service for extraschedular consideration have not been met.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.321 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that the 10 percent rating for paroxysmal supraventricular tachycardia, effective April 17, 2010, does not adequately reflect the severity of his disability.  Therefore, he maintains that an increased rating is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  

Generally, the claimant has a responsibility to present and support a claim for VA benefits.  38 U.S.C. § 5107.  VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.   38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

The claimant must provide enough information to identify and locate the existing records supporting his claims, including the custodian or agency holding the records; the approximate time frame covered by the records; and, in the case of medical treatment records, the condition for which treatment was provided.  38 C.F.R. § 3.159.  

In April 2010, VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete his claim for an increased rating for paroxysmal supraventricular tachycardia.  VA then obtained identified and available evidence, conducted examinations, and provided the Veteran a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of his claim; and throughout the appeal, he has demonstrated a good awareness of the evidence and information necessary to support his claim.  Therefore, the Board will proceed to the merits of the appeal.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA Schedule for Rating Disabilities.  38 U.S.C. § 1155, 38 C.F.R. Part 4 (2017).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  

The Veteran's paroxysmal supraventricular tachycardia is rated in accordance with the criteria set forth in 38 C.F.R. § 4.104, Diagnostic Code 7010.  A 10 percent rating is warranted when there is permanent atrial fibrillation (lone atrial fibrillation), or; one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by electrocardiogram or Holter monitor.  A 30 percent rating is warranted when there are more than four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia, as documented by electrocardiogram or Holter monitor.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

During the course of an appeal, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Relevant evidence on file consists of records reflecting the Veteran's VA treatment from March 2010 through June 2016 and reports of VA examinations performed in April 2012 and April 2016.  The treatment records show that the Veteran has been followed by a VA cardiology service.  

In February 2012, it was noted that the Veteran had a diagnosis of paroxysmal atrial fibrillation but that he had structurally normal heart with moderate frequent ectopy.  He was found to be asymptomatic. 

During an April 2012 VA cardiology consultation and examination there was no evidence of tachycardia or arrhythmia.  Holter monitoring revealed normal findings.  An electrocardiogram revealed no ischemic changes.  

In May 2013, the Veteran reported paroxysmal atrial fibrillation two weeks earlier which had spontaneously cardioverted.  On examination, he demonstrated an irregular heart beat, rate controlled, and it was noted that he had been in paroxysmal atrial fibrillation for approximately fifteen hours.  Thereafter, the VA treatment records showed that his paroxysmal atrial fibrillation was stable and asymptomatic.  

In March 2014, the Veteran's paroxysmal atrial fibrillation was found to be stable, and he demonstrated a regular rate and rhythm.  

During VA treatment in May 2015, it was noted that the Veteran had a diagnosis of paroxysmal atrial fibrillation but that during the treatment, he demonstrated a normal sinus rhythm.  

In May 2016, the Veteran was examined by a board-certified cardiologist to determine the severity of his paroxysmal supraventricular tachycardia.  During the examination, the Veteran complained of palpitations twelve to fifteen times a day.  The appellant believed that he had episodes of atrial fibrillation six to eight times a month.  The claimant also stated that he had experienced these episodic palpitations since 1983 and that they had increased in frequency over time since 2010.  He reportedly felt fatigued and depleted after those episodes.  

The examiner reviewed the Veteran's record and stated that he could not find any episode of paroxysmal supraventricular tachycardia during thirty days of event monitoring and that a Holter monitor in March 2016 had not shown any episodes of paroxysmal supraventricular tachycardia.  The examiner acknowledged that even though he could not verify the paroxysmal supraventricular tachycardia frequency as claimed by the Veteran, paroxysmal supraventricular tachycardia could be intermittent and could be missed during a thirty day observation or earlier Holter monitor examination or both.  Thus, the examiner stated that the diagnosis of paroxysmal supraventricular tachycardia could not be completely excluded by event monitor or Holter monitor.  Nevertheless, following a review of the Veteran's chart, the examiner did not find more than four episodes per year of paroxysmal supraventricular tachycardia documented by electrocardiogram or Holter monitor.  

The most recent VA examiner's findings are consistent with the prior examination findings as well as VA treatment records.  Taken together, the preponderance of the evidence is against a finding that the Veteran has had more than four confirmed episodes of paroxysmal supraventricular tachycardia per year at any time since April 17, 2010.  Accordingly, he does not meet or more nearly approximate the schedular criteria for a rating in excess of 10 percent.  The claim for an increased rating is denied.

In arriving at this decision, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's paroxysmal supraventricular tachycardia .  38 C.F.R. § 3.321.  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  In exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321. 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  

Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case neither the first nor second Thun element is satisfied here.  The Veteran's paroxysmal supraventricular tachycardia  is manifested primarily by complaints of alterations in his heart rate and occasional irregularities on electrodiagnostic testing.  Such manifestations are specifically contemplated by the criteria in the VA Schedule for Rating Disabilities.  38 C.F.R. § 4.104, Diagnostic Code 7010.  As such, there is nothing exceptional or unusual about the Veteran's paroxysmal supraventricular tachycardia .  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  While the Veteran's symptoms could potentially interfere with his day-to-day work, and the appellant possibly may be unable to perform heavy physical work or operate heavy machinery, recent VA treatment records show that he is employed full time.  Moreover, VA treatment records such as those dated in August 2010, February 2012, March 2014, and January 2016, show that he denied any recent stressful events involving his employment.  Such evidence comports with the most recent VA examiner's inability to find any documentation that the Veteran frequently missed work due to paroxysmal supraventricular tachycardia .  

Although the Veteran reports multiple emergency room visits for complaints of paroxysmal supraventricular tachycardia , there is no evidence that corroborates this assertion.  As above, the most recent VA examiner could not objectively verify the need for frequent hospitalization based on the history of the Veteran's paroxysmal supraventricular tachycardia  diagnosis.  

In light of the foregoing, the Board finds that the Veteran's paroxysmal supraventricular tachycardia does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321.  Thus, referral is not warranted.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for paroxysmal supraventricular tachycardia is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


